Citation Nr: 0325808	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for lung disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active military service from February 1976 to 
January 1980 and from March 1982 to October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran testified before a hearing 
officer at a hearing held at the RO in June 1997.  

In its December 1996 rating decision the RO granted service 
connection for pigment dispersion glaucoma and assigned a 10 
percent rating effective from the day following separation 
from service in October 1996.  The veteran disagreed with the 
10 percent rating.  During the course of the appeal, the RO 
assigned a 60 percent rating for pigment dispersion glaucoma 
effective June 21, 2002, which the RO determined was the date 
that available records first noted a progression in visual 
field loss.  In a supplemental statement of the case dated in 
February 2003, the RO requested that the veteran let the RO 
know whether this satisfied his appeal as to the rating for 
pigment dispersion glaucoma and enclosed an appeal 
cancellation request for the veteran's use.  In a May 2003 
statement signed by the veteran and received at the RO in May 
2003, the veteran requested that his appeal on the issue of 
pigment dispersion glaucoma be cancelled, and the matter of 
the rating for pigment dispersion glaucoma is not before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (68 Fed. Reg. 13235, 13236 Mar. 19, 2003, effective 
Apr. 18, 2003).  

The Board notes that in the December 1996 rating decision the 
RO denied service connection for bilateral knee disability as 
not well grounded.  The RO notified the veteran of the 
decision in a letter dated in January 1997.  Although the 
Board finds no indication that the veteran filed a notice of 
disagreement as to the RO's determination, the RO issued a 
statement of the case on the issue of service connection for 
a knee condition in February 1997.  The veteran did not 
mention a knee condition on his VA Form 9 in which he 
addressed other issues, and which was received at the RO in 
June 1997.  In a letter dated in March 2001, the RO advised 
the veteran of the passage of the Veterans Claims Assistance 
Act of 2000 (VCAA) and that as a result of that act it was 
required to review certain claims previously denied because 
they were not well grounded.  Subsequently, in a rating 
decision dated in March 2002, the RO denied service 
connection for bilateral knee disability.  In a letter dated 
in March 2002, the RO notified the veteran of its decision 
and informed him of his appellate rights.  There is no 
indication that the veteran filed a timely notice of 
disagreement with the denial of service connection for knee 
condition, and that issue is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C. § 7105(a), (d)(1), (3), a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process).  


REMAND

The claims currently in appellate status are entitlement to 
service connection for back disability and entitlement to 
service connection for lung disability.  

Review of the record shows that during service, the veteran 
was seen with back complaints at various times.  For example, 
at a January 1977 orthopedic consultation, he complained of 
recurrent back pain over the past three months with radiation 
into the left gluteal area and left calf.  An orthopedic 
consultation revealed tenderness at L5-S1, centrally and 
bilaterally.  The orthopedist's impression was lumbosacral 
facet syndrome.  In June 1990, the veteran complained of low 
back pain.  On examination, there was limitation of motion, 
and the examiner said pain was apparent.  The assessment was 
muscle strain.  In early 1991, the veteran was seen with a 
three-week history of upper thoracic back pain.  He underwent 
physical therapy for several weeks, and the assessments 
included mechanical back pain and first rib subluxation.  

At a May 1999 VA examination, the examiner diagnosed the 
veteran has having nondisabling intermittent musculoskeletal 
back pain.  The RO returned the examination as insufficient 
because the examiner had been asked to opine as to whether 
current back pain, if found, could be reasonably related to 
intermittent problems while the veteran was in service, and 
no opinion had been provided.  The RO also stated that a 
diagnosis of actual back disability, if any, was needed.  The 
same examiner examined the veteran in July 1999 and stated 
that the veteran's intermittent back pain began in service 
and had persisted on an intermittent basis and therefore was 
as likely as not related to the intermittent back problems 
that he experienced in service.  The diagnosis was 
intermittent back pain.  The examiner stated that it was his 
opinion that this was likely related to the veteran's back 
pains, which began in service.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), held that a diagnosis only of pain 
cannot, without connection to an identifiable underlying 
malady or condition and a medical nexus to service, warrant 
service connection and stated specifically that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  
In view of Sanchez-Benitez, the Board finds the VA 
examinations to be inadequate as they do not identify the 
underlying pathologic process causing the veteran's back 
pain.  In this regard, the Board notes that in the preamble 
to the final rule regarding amendment of the Schedule for 
Rating Disabilities (Rating Schedule) revising that portion 
of that addresses disabilities of the spine, VA has pointed 
out that the diagnosis of mechanical back pain is a broad 
general diagnosis that does not identify the underlying 
pathologic process to account for the pain and that examiners 
should be asked to identify the underlying pathologic process 
causing the back pain.  See 68 Fed. Reg. 51454, 51455 (Aug. 
27, 2003).  In view of the foregoing, the Board will remand 
the back claim for additional examination and medical 
opinion.  

The remaining issue on appeal is entitlement to service 
connection for lung disability, which the veteran asserts 
would be attributable to either asbestos exposure or a 
positive reaction to a tuberculin skin test in service.  
Service medical records show that the veteran was treated for 
pharyngitis at various times during service and that he was 
also treated for upper respiratory infection/bronchitis.  He 
underwent periodic health evaluations as part of the Navy 
Asbestos Medical Surveillance Program.  The Board notes that 
at his October 1995 periodic asbestos examination pulmonary 
function study values were 4.14 (83 percent of the predicted 
value) for Forced Vital Capacity (FVC) and 3.26 (81 percent 
of the predicted value) for Forced Expiratory Volume in one 
second (FEV-1), with the ratio of FEV-1 to FVC, i.e., FEV-
1/FVC equal to 79 percent.  (The Board notes that under the 
VA Rating Schedule, a 10 percent rating is warranted for 
obstructive lung diseases where FEV-1/FVC is 71 to 80 percent 
and that for interstitial lung diseases including asbestosis, 
FVC that is 75 to 80 percent of predicted warrants a 10 
percent rating.)  An October 1995 chest X-ray was completely 
negative for pneumonoconiosis.  

At the December 1996 VA respiratory examination, the veteran 
gave a history of exposure to asbestos and a positive 
tuberculin skin test in service.  The physician stated that 
the examination was performed without benefit of previous 
medical records.  On examination, the lungs were clear to 
auscultation, and chest X-rays were reportedly normal.  The 
physician stated that pulmonary function tests were within 
normal limits; the report of those pulmonary function tests 
is not of record in the claims file.  The clinical diagnosis 
was asbestos exposure during service without current findings 
of asbestosis, and status post tuberculosis skin test 
conversion with anti-tuberculosis treatment and without 
current symptoms of recurrent tuberculosis.  At a VA annual 
examination for asbestos exposure in August 2000, the veteran 
underwent chest X-rays.  The impression was obstructive 
pulmonary disease with increase in anterior-posterior 
diameter of the chest since 1996.  In additional VA chest 
X-rays later in August 2000, the lungs were reportedly 
symmetrically expanded and clear of any focal infiltrates.  
The radiologist stated that the cardiac silhouette and 
pulmonary vascularity were stable.  The impression was 
negative chest.  The Board also notes that a VA appointment 
list shows that pulmonary function tests were conducted in 
August 2001.  The report of those tests is not of record.  

In view of the unavailability of service medical records to 
the examiner at the time of the December 1996 VA examination, 
the absence of the reports of the December 1996 and August 
2001 VA pulmonary function tests and the conflicting 
impressions regarding VA chest X-rays in August 2000, it is 
the opinion of the Board that additional development is 
necessary, including obtaining records and an additional 
examination and medical opinion relative to the lung 
disability service connection claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for any back or 
respiratory disability at any time since 
service.  With necessary authorization, 
the RO should obtain and associate with 
the claims file all records identified by 
the veteran that have not been obtained 
previously.  In any event, the RO should 
obtain the reports of VA pulmonary 
function tests conducted in December 1996 
and August 2001.  The RO should also 
obtain all VA outpatient records and any 
hospital summaries not previously 
obtained for the period from October 1996 
to the present, including, but not 
limited to any other X-ray reports and 
pulmonary function test results.  

2.  Thereafter, the RO should arrange for 
a VA orthopedic examination to determine 
the nature and etiology of any current 
back disability.  All indicated studies 
should be performed.  The examiner should 
be advised that if it is determined that 
there is current disability that includes 
back pain, a diagnosis that identifies an 
underlying pathologic process to account 
for the pain must be provided.  Based on 
examination results and review of the 
record, including service medical records 
and prior VA examination reports, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current back disability is causally 
related to service or to any incident of 
service.  The claims file must be 
provided to the examiner for review in 
connection with the examination and that 
it was available should be noted in the 
examination report.  

3.  The RO should also arrange for an 
appropriate VA examination to determine 
the nature and extent of any current 
respiratory disability, including any 
disability associated with in-service 
asbestos exposure, in-service 
tuberculosis exposure or any other 
incident of service.  All indicated 
studies should be performed.  The 
examiner should be requested to review 
the results of the in-service pulmonary 
function tests conducted in October 1995 
and to state whether those tests, 
including values for the ratio of FEV-1 
to FVC and the value of FVC as percent of 
predicted value indicate the presence of 
obstructive and/or interstitial lung 
disease in service.  Based on examination 
results and review of the record, the 
examiner should also be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current lung 
disability, including any obstructive 
lung disease or any current interstitial 
lung disease, is causally related to 
service or to any incident of service.  
The claims file must be provided to the 
examiner for review in connection with 
the examination and that it was available 
should be noted in the examination 
report.  

4.  The RO must review the claims file 
and ensure, with respect to all issues, 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002) are fully 
complied with and satisfied or that the 
veteran has waived additional time to 
submit evidence.  See 38 C.F.R. § 3.159 
(2002).  

5.  After full compliance with notice and 
development requirements, the RO should 
readjudicate entitlement to service 
connection for back disability and 
entitlement to service connection for 
lung disability.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case that addresses all evidence not 
previously considered by the RO and 
informs the veteran of laws and 
regulations pertinent to his claims.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




